To the Honorable Senate:

The undersigned Justices of the Supreme Court submit the following preliminary answer to the questions contained in your resolutions filed July 1, 1969 relating to the constitutionality under the State and Federal Constitutions of Senate Bills 319, 320, 325, 326, 327 and House Bill 401.
Part 2, Art. 74 of the Constitution of New Hampshire reads as follows: “[Judges to Give Opinions, When.] Each branch of the legislature as well as the governor and council shall have authority to require the opinions of the justices of the superior court upon important questions of law and upon solemn occasions.” Ordinarily the advisory duty of this court under this article is limited to furnishing an advisory opinion when the question submitted is pending and awaiting action in the body propounding the inquiry. Opinion of the Justices, 90 N. H. 567; Opinion of the Justices, 93 N. H. 474; Opinion of the Justices, 98 N. H. 537. However. an exception is recognized if the opinion requested is one for the guidance of the Legislature at a possible special session. Opinion of the Justices, 84 N. H. 557; Opinion of the Justices, 84 N. H. 559, 562; Opinion of the Justices, 93 N. H. 474, 475.
It is evident from your resolutions that any advisory opinion rendered thereon could not be acted upon during the final hours of the present regular session of the Legislature but would be considered at the next special session. The questions submitted in your resolutions are important ones within the meaning of Pt. 2, Art. 74 of our Constitution. “In accordance with our usual practice an opportunity [will be] given to any interested citizen, official, party, or organization to submit ... a memorandum [of law] on the questions transferred to this court.” Opinion of *475the Justices, 109 N. H. 366. We deem it unwise to give an advisory opinion until interested citizens have an opportunity to submit, their views on the legal questions involved. It appears unlikely that the next special session will be held before 1970. Consequently, we will consider the resolutions at a time well in advance of such a special session. To that end we advise the Honorable Senate, as well as the public, that typewritten memoranda from interested persons or organizations will be received by this court up to and including September 2, 1969. See Opinion of the Justices, 105 N. H. 125, 126; Opinion of the Justices, 109 N. H. 366.
Frank R. Kenison.
Laurence I. Duncan.
Edward J. Lampron.
William A. Grimes.
Robert F. Griffith.
July 2, 1969.